                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DMSION
                                  No. 2:20-CV-14-D


ANGELA FELTON,                           )
and ARTHUR FELTON,                       )
                                         )
                      Plaintiffs,        )
                                         )
              v.                         )               ORDER
                                         )
ALBEMARLE REGIONAL                       )
HEALTH SERVICES, et al.,                 )
                                         )
                      Defendants.        )


       On July 27, 2020, Angela Felton and Arthur Felton (''plaintiffs") moved to correct clerical

errors. See [D.E. 45]. On July 27, 2020, plaintiffs moved to compel Rule 26(a) disclosures. See

[D.E. 46]. On August 31, 2020, United States Magistrate Judge Robert Numbers denied as futile

plaintiffs' motion to amend their complaint. See [D.E. 49]. On October 5, November 10, and

November 30, 2020, plaintiffs moved to provide additional information to the court. See [D.E. 51,

52, 53].

       Plaintiffs did not timely object to Judge Numbers's order of August 31, 2020. Thus,

plaintiffs cannot assign as error the denial of their motion to amend. See Fed. R Civ. P. 72(a).

The court DENIES as baseless plaintiffs' remajnjng motions [D.E. 45, 46, 51, 52, 53].

       SO ORDERED. This a., 't day of December 2020.




                                                      United States District Judge




           Case 2:20-cv-00014-D Document 54 Filed 12/29/20 Page 1 of 1
